Mr. Chief Justice Shispakd
delivered the opinion of the Court:
There was no error in refusing to direct a verdict for defendant.
The defendant relied on a forfeiture of the benefit through failure to comply strictly with the terms of the policy. Plaintiff relied on the facts in regard to the receipt of the payments and the execution of unconditional receipts, as amounting to a waiver of thé forfeiture. “Forfeitures are not favored in the law; and that courts are always prompt to seize hold of any circumstances that indicate an election to waive a forfeiture, or an agreement to do so on which the party has relied and acted. Any agreement, declaration, or course of action on the part of an insurance company, which leads a party insured honestly to believe that by conforming thereto a forfeiture of his policy will not be incurred, followed by due conformity on his part, will and ought to estop the company from insisting upon the forfeiture, though it might be claimed under the express letter of the contract. The company is thereby estopped from enforcing the forfeiture. The representations, declarations, or acts of an agent contrary to the terms of the policy, of course, will not be sufficient, unless sanctioned by the company itself. Union Mut. L. Ins. Co. v. Mowry, 96 U. S. 544, 24 L. ed. 674. But where the latter has, by its course of action, ratified such declarations,, representations, or acts, the case is very different.” New York L. Ins. Co. v. Eggleston, 96 U. S. 572-577, 24 L. ed. 841-843. See also Knickerbocker L. Ins. Co. v. Norton, 96 U. S. 234, 24 L. ed. 689; Globe Mut. L. Ins. Co. v. Wolff, 95 U. S. 326-330, 24 L. ed. 387-389; Hartford Life Annuity Ins. Co. v. Unsell, 144 U. S. 439-449, 36 L. ed. 496-500, 12 Sup. Ct. Rep. 671; Supreme Lodge, K. P. v. Kalinski, 163 U. S. 289-298, 41 L. ed. 163-166, 16 Sup. Ct. Rep. 1047.
*298The doctrine of those cases is applicable to the facts of the present case. It will be observed that a payment had been received on this policy on August 27, more than three weeks after it was due. Unconditional receipts were given, and the insured had no notice of suspension. On September 10th he paid the dues of August 10th and 17th. On October 22d he paid the assessments due August 31st and September 7th, receiving the same unconditional receipts. On October 29th were received the payments due September 14th and 21st. At this time, the insured, a young man of twenty-seven years, was in perfect health. Unconditional certificates were issued on the policy/and no question raised as to re-examination. November 3d, the day on which he began to be slightly ill, he paid the dues for September 28th and October 5th, 12th, 19th, and 26th. The dues of November 2d and 9th were promptly paid. The collector of these payments was not called as a witness, nor does it appear whether he was a general officer of the association or not. He may well have been, as the business is carried on in Washington, but, whether so or not, it is to be presumed that he informed the association when he turned in the money received. Globe Mut. L. Ins. Co. v. Wolff, 95 U. S. 332, 24 L. ed. 389.
It had the right to reinstate without examination, in its discretion, and must have known that the collector, whoever he was, had waived it by executing the unconditional receipt in the book, instead of issuing the special conditional receipt, according to the ordinary practice. Such a receipt would have informed the insured, and put him upon action for reinstatement. Having permitted these and the earlier payments to be made, and accepted the money without question or condition, the insured and the beneficiary, apparently ignorant persons, were led to believe that he had never been actually suspended, and that the policy was in force.- The association ought, therefore, to be and is estopped, after the death of the insured, to say that the policy had been forfeited before those payments were accepted and received by it. Under the evidence, there arises no question regarding the right of an agent to waive a provision of the *299policy. The waiver was that of the association, and not of a mere agent to collect, and nothing more, for it accepted the money, presumably with knowledge of all of the facts attending the collection and the execution of the unconditional receipts. Its secretary, who was the only witness for the defendant, did not deny this knowledge.
Error has been assigned, also, on the allowance of interest by the jury. There are no pleadings in the case, and nothing upon which to found an inquiry into the alleged error.
We think there was no error committed on the trial, and the judgment will he affirmed, with costs. Affirmed.